 I252DECISIONS OF NATIONAL LABOR RELATIONS BOARDInter-CountyBloodBanks,Inc.andTelevision,Radio,Instrument,BusinessMachine andFurnitureManufacturingDrivers,Helpers,Warehousemen andEmployees,Local854,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America,Petitioner.Case 29-RC-574.June 9,1967DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn November 22, 1966, the Regional Director forRegion 29 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe denied the Employer's motion to dismiss thepetition on jurisdictional grounds and directed anelection in a requested unit of drivers. Thereafter, inaccordance with the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theRegional Director's Decision on the grounds,interalia,that substantial questions of law and policywere raised by his assertion of jurisdiction hereinbecause of the absence of, or 'departure from,officially reported Board precedent. The Employeralsomade a request for oral argument. ThePetitioner filed opposition to the request for review.By telegraphic order dated January 24, 1967, theBoard granted the request for review and stayed theelection pending decision on review. Thereafter theparties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon consideration of the entire record in thiscasewith respect to the issues under review,including the briefs of the parties, the Board makesthe following findings:'The Employer contends,inter alia,that because itprovides blood bank services for hospitals overwhich the Board does not assert jurisdiction, theRegional Director should have granted its motion todismiss. We find merit in this contention.The Employer was chartered in 1942 as anonprofit blood bank to obtain and provide blood forthe use of individuals and to support research. It isoperated under license from, and is regulated by, the'As the record, including the briefs of the parties, adequatelypresents the issues and the positions of the parties, the request fororal argument is hereby denied'These facilities are used to repay other blood banks for bloodprovided by them to persons having credits with the EmployerMost of the transactions involve transfers of credits rather thanwhole blood'When the Employer purchases blood it pays the donors $15 orNational Institutes of Health, the State of New York,and the Nassau County Department of Health. TheEmployer currently provides blood to 35 to 40hospitals on Long Island, all but 3 of which qualify asnonprofithospitals.Through the clearinghousefacilitiesof the American Association of BloodBanks, of which the Employer is a member, it sendsand receives blood or blood credits throughout thecountry.' The Employer also makes contributionsfrom surplus funds to various blood researchlaboratories and projects, and it receives in returncopiesof reports on research done with itscontributions. At various times over the years, it hascollected and processed blood free of charge for thearmed services. The Employer is accorded tax-exempt status as a charitable nonprofit organizationbyboth the Federal and New York Stategovernments.The Employer collects blood from donors undergroup, family, and individual plans which provideblood credits for the various participants. It alsomaintains a list of request donors upon whom it callsin special situations, particularly those involvingopen-heart surgery, and it purchases a smallpercentage of blood from these and other donors.' Itmaintainsabout 13 donor centers, mostly inhospitals,and several mobile blood units. Thehospitals provide space free of charge, but theEmployer provides its own equipment and medicalstaff to operate the donor centers.Most of the blood collected is delivered on a dailybasis to the hospitals with which the Employer has arelationship and is stored by them for their use. Asmall portion of the blood collected is used to supplyother hospitals and research institutions, to paybloodcreditsforparticipantsintheabove-mentionedplans,sometimesthroughtheclearinghouse, and to make blood plasma. No chargeismade by the Employer to the hospitals it regularlysupplies with blood unless they frequently let bloodexpire, in which event a fee of $15 per pint of expiredblood is charged.Under its dispersal system, a user deposits $35 perpint of blood received and may redeem his depositby donating blood or assigning accumulated bloodcredits, on a two-for-one basis.`' The hospital bills theuser for the blood supplied, crediting a patient withblood credits where applicable, and remits themoney collected to the Employer. In the case ofindigent patients, or where the Employer is satisfiedthat the user is financially unable to pay, theEmployer excuses payment, urging only thatdonations of blood be made by the user and friends.$17 50 per pint, depending on the rarity of the blood type4The Employer requires redemption on a two-for-one basis inorder to cover both the cost of the blood, the assigned book valueof which is $17 50 per pint, and processing charges, estimated tobe about $15 per pint When users receive in excess of 5 pints ofblood, redemption beyond the fifth pint is on a one-for-one basisThe various group, individual, and family plans may containslight variations in the application of the blood credit system165 NLRB No. 38 rINTER-COUNTYThe Employer likewise makes no charge for blood itsupplies, on occasion, to the armed services, tovictims of disasters, such as a train wreck, and topersons suffering from certain diseases requiringlarge quantities of blood.During its fiscal year ending October 31, 1965, theEmployer collected 38,730 pints of blood, andprovided 37,400 pints to users. It received cashrevenues from deposits of about $795,000, of which$32,000 was remitted to users who redeemed theirdeposits. In addition, it had an outstanding balanceof uncollected deposits in excess of $152,000. Duringthe same year, it purchased more than $5,000 worthof goods and supplies directly from firms locatedoutside the State and an additional $45,000 worthwhichoriginatedoutsidetheState.Italsocontributed about $25,000 to research projectsduring the year.'See TheHorn & Hardart Company,154 NLRB 1368 The caseofBay RanMaintenanceCorporationof New York,161 NLRBBLOOD BANKS253Upon the foregoing, we find, contrary to theRegional Director, that the Employer's operationsare intimately related to the operations of thehospitals to which it supplies blood for the treatmentof patients, almost all of which, we note, arenonprofithospitalsexempt from the Board'sjurisdiction.For this reason, we conclude that itwould not effectuate the policies of the Act to assertjurisdiction over the Employer herein.'Accordingly, we shall grant the Employer's motionto dismiss the instant petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.820,reliedupon by the Regional Director, is factuallydistinguishable